Opinion issued June 28, 2012.




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-11-00980-CV


                      NNK INVESTMENTS LP, Appellant

                                          V.

    HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
    REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT,
                         Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-68169


                           MEMORANDUM OPINION

      Appellant, NNK Investments LP, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant
to file brief).   After being notified that this appeal was subject to dismissal,

appellant did not adequately respond.         See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                          2